Citation Nr: 1047511	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  04-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to 
April 23, 2003, and from June 1, 2003, for residuals of status 
post operative medial meniscus repair of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The Veteran had active duty service from April 1981 to January 
1996 as well as prior periods of active duty service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for the left knee disability and 
assigned a noncompensable evaluation, effective December 4, 2002.  
An April 2004 rating increased the evaluation to 10 percent and 
assigned a temporary total hospitalization rating from April 23, 
2003, to May 31, 2003.  Thereafter, the prior 10 percent rating 
was continued.

The issue on appeal was previously before the Board in May 2008 
when it was remanded for additional evidentiary development.   
The issue on appeal was again before the Board in April 2009 when 
the claim was denied.  The Veteran appealed the Board's May 2008 
denial to the United States Court of Appeals for Veterans Claims 
(the Court).  By Order dated in August 2010, the Court granted a 
joint motion for remand and remanded the issue on appeal back to 
the Board for compliance with instructions included in the joint 
motion for remand.  


FINDINGS OF FACT

1.  The service-connected left knee disorder is clinically 
manifested by, at most, restriction in flexion to 110 degrees and 
no restriction in extension.

2.  The service-connected left knee underwent removal of 
semilunar cartilage and the left knee is symptomatic separate and 
apart from painful motion.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess 
of 10 percent prior to April 23, 2003, and from June 1, 2003, for 
residuals of status post operative medial meniscus repair of the 
left knee based on limitation of motion have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2010).

2.  The criteria for assignment of a separate 10 percent 
evaluation for symptomatic removal of semilunar cartilage of the 
left knee prior to April 23, 2003, and from June 1, 2003, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.71a, 
Diagnostic Code 5259 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to VA benefits.  Specifically, the discussions in 
August 2002 and May 2008 VCAA letters have informed the appellant 
of the information and evidence necessary to warrant entitlement 
to the benefit sought and adjudicated by this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  Subsequent to 
the rating decision on appeal, the RO did provide notice to the 
claimant regarding what information and evidence was needed to 
substantiate the claim and the Veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this claim 
has been accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess/Hartman, 
supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claim in the August 2002 and May 2008 VCAA 
letters and also was provided with notice of the types of 
evidence necessary to establish a rating and effective date for 
the disability on appeal in a March 2006 VCAA letter.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Further, the Board finds that the issue on appeal involves an 
initial rating claim.  The Court and the United States Court of 
Appeals for the Federal Circuit have held that once service 
connection is granted, the claim is substantiated and additional 
VCAA notice is not required.  Thus, any defect in the VCAA notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, VCAA notice requirements are satisfied in the matter 
of an initial rating claim flowing downstream from the appeal of 
a rating decision granting service connection, such as in the 
case at hand.  

The Board finds that there has been compliance with the 
assistance provisions set forth in the new law and regulation.  
The Veteran has been afforded appropriate VA examinations.  The 
examinations were based on a review of the evidence in the claims 
file and on physical examination of the Veteran.  The examiners 
provided the Board with pertinent evidence regarding the status 
of the left knee which is sufficient to accurately rate the issue 
on appeal.  The examiners measured the range of motion of the 
left knee and other symptomatology associated with the disability 
and also recorded the Veteran's subjective complaints.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue decided herein for which 
attempts to obtain the evidence have not been made.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Analysis

The Veteran has claimed entitlement to an initial rating in 
excess of 10 percent for his service-connected left knee 
disability.  The 10 percent rating has been assigned under 
Diagnostic Code 5260.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

Diagnostic Code 5260 provides for the evaluation of limitation of 
flexion of the knee.  A 10 percent rating is warranted when it is 
limited to 45 degrees and a 20 percent rating is warranted when 
it is limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of 
extension of the knee.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  Extension 
limited to 20 degrees warrants a 30 percent evaluation, extension 
limited to 30 degrees warrants a 40 percent evaluation, and a 50 
percent evaluation contemplates extension limited to 45 degrees.

In VAOPGCPREC 9-04, VA General Counsel held that separate ratings 
may be assigned for limitation of flexion and limitation of 
extension of the same knee.  VAOPGCPREC 9-04.  Specifically, 
where a Veteran has both limitation of flexion and limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

Normal range of motion of the knee for VA purposes is 0 degrees 
of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

The Board finds that an increased rating is not warranted for the 
service-connected left knee based on limitation of flexion or 
extension.  Range of motion testing which was conducted on 
numerous occasions during the pertinent time period demonstrate 
that the service-connected left knee is manifested by a 
restriction in flexion to, at most, 110 degrees and no 
restriction in extension.

A private clinical record dated in January 2002, reveals that 
flexion was limited to 130 degrees with an otherwise full range 
of motion.  Private clinical records demonstrated that testing 
conducted in February 2002 and March 2002 revealed a full range 
of motion.  Testing conducted in April 2002 shows that the 
Veteran could fully extend his knee but flexion was painful 
beyond 120 degrees.  The private clinical records dated in June 
2002, March 2003, June 2003, November 2003 and December 2003, all 
resulted in findings that the Veteran had a full range of motion 
in the left knee.

At the time of a May 2004 VA examination, physical examination 
revealed that the range of motion of the knee was from 0 to 140 
degrees.  On VA examination in December 2005, physical 
examination revealed that the range of motion was flexion to 120 
degrees with pain at the extreme and extension was to 0 without 
pain.  The most recent VA examination was conducted in August 
2008.  Active range of motion after three repetitions was 
determined to be full flexion with subjective pain at 110 
degrees.  Extension was full to 0 degrees.

The Board's determination that an increased rating is not 
warranted during any portion of the appeal period based on 
limitation of flexion and extension is not changed upon 
application of 38 C.F.R.  § 4.40, 4.45 and the holdings in 
Deluca.  Most of the private clinical records include references 
to a painful left knee.  At the time of a May 2004 VA 
examination, the Veteran reported pain, stiffness and swelling in 
the knee.  He had flares of pain prior to surgery in April 2003 
but none since the surgery.  He worked as a teacher and prolonged 
standing was a problem.  On VA examination in December 2005, the 
Veteran reported that his knee was painful.  Flare-ups occurred 
with prolonged standing, stair climbing and running.  He reported 
popping, frequent swelling and a feeling of weakness.  He worked 
as a teacher and reported difficulty standing for prolonged 
periods of time.  On VA examination in August 2008, the Veteran 
reported that there was no impediment to his usual occupation.  
The knee pain was reported as 4 out of 10 and constant.  Flares 
of pain at the end of the day or with increased activity raised 
the pain level to 7 out of 10.  In July 2008, the Veteran wrote 
that prior to his knee surgeries, he was very active and would 
bike, run, golf and generally enjoy exercises.  Since the 
surgeries, he was no longer able to do these activities.

While most of the private clinical records include references to 
a painful knee, the extent of restriction of motion as a result 
of pain was not quantified.  The May 2004 and December 2005 
reports of VA examinations demonstrate that repetitive testing of 
the knee did not result in any decrease in the range of motion.  
The examiner who conducted the most recent VA examination in 
August 2008 determined that it could not be determined what 
additional limitation in the range of motion would occur as a 
result of flares of pain without resort to mere speculation.  The 
range of motion testing reported at the time of the VA 
examinations did specifically indicate when painful motion began 
and the noted restriction has been taken into account.  The 
Veteran has reported restriction due to his knee disability but 
has not provided information regarding the extent of restriction 
other than the recreational activities he no longer is able to 
participate in.  Without competent evidence which further 
quantifies the extent of additional loss of motion which is due 
to pain on use or during flares, the Board is unable to assign an 
increased rating under 38 C.F.R. § 4.40, 4.45 and the holdings in 
Deluca under Diagnostic Code 5260 or 5261.  The Veteran has 
reported that he had a feeling of weakness in the knee but 
strength testing conducted at the time of the most recent VA 
examination resulted in a finding that knee strength was 5/5.  
There were no findings of excess fatigability, or incoordination 
in any of the clinical records or VA examination reports.

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu 
recurvatum) are not applicable in this instance, as the medical 
evidence does not show that the Veteran has either of these 
conditions.

The Veteran could also be rated under 5257 for other impairment 
of the knee.  Under this Diagnostic Code, for other impairment of 
the knee, recurrent subluxation or lateral instability, knee 
impairment with slight recurrent subluxation or lateral 
instability is assigned a 10 percent rating.  A 20 percent rating 
is assigned if there is moderate recurrent subluxation or lateral 
instability, and a 30 percent rating is assigned if there is 
severe recurrent subluxation or lateral instability.

The Veteran has reported at times that his service-connected left 
knee disability is manifested by locking and giving way.  The 
Board acknowledges the Veteran's subjective complaints, including 
locking.  However, there is no objective, that is, clinical, 
evidence of slight recurrent subluxation or slight instability to 
warrant a separate 10 percent rating under Diagnostic Code 5257, 
nor is there objective evidence of locking.  All the medical 
records demonstrate that the ligaments of the knee were stable.  
No physical examination from a health care professional has 
resulted in a finding that the service-connected left knee 
disability is manifested by any recurrent subluxation or lateral 
instability.  The Board finds the medical evidence of record is 
more probative than the Veteran's allegations as to whether there 
is recurrent subluxation or lateral instability.  As a lay 
person, however, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board does find that a separate 10 percent evaluation for the 
left knee is warranted for assignment under Diagnostic Code 5259.  
This diagnostic code provides for a 10 percent evaluation for 
removal of semilunar cartilage which is symptomatic.  The 
evidence of record documents that the Veteran underwent removal 
of semilunar cartilage of the left knee in March 1995, in May 
2002 and in April 2003.  VAOPGCPREC 9-98 provides that semilunar 
cartilage is another term for meniscus.  Furthermore, the 
evidence of record indicates that the left knee is symptomatic.  
In August 2003, the Veteran wrote that the symptomatology 
associated with his left knee included constant pain and 
swelling.  At the time of the November 2003 VA examination, 
medial joint line pain was reported.  At the time of the December 
2005 VA examination, the Veteran reported that his knee symptoms 
included popping, stiffness, swelling, weakness and an inability 
to undertake certain activities.  The Veteran is competent to 
report on knee symptomatology he experiences.  

The decision to grant a separate 10 percent evaluation under 
Diagnostic Code 5259 does not violate the rules against 
pyramiding.  The Court has held that if a veteran has separate 
and distinct manifestations relating to the same injury, he or 
she should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be avoided.  
38 C.F.R. § 4.14.  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity and 
would constitute pyramiding.  Esteban v. Brown, 6 Vet. App. 259 
(1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  The 
critical element is that none of the symptomatology for any one 
of the conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.   

In the current case, the original 10 percent disability 
evaluation which was the subject of this appeal was granted under 
Diagnostic Code 5260 via application of Diagnostic Code 5003.  
See April 26, 2004 rating decision.  Diagnostic Code 5003 
provides rating criteria for arthritis.  Specifically, 
degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  As set out above, the limitation of motion of 
the Veteran's left knee is not compensable under the diagnostic 
codes which are based on limitation of extension and flexion.  In 
assigning the original 10 percent evaluation which is the subject 
of this appeal, the RO found that the Veteran's knee was 
productive of arthritis with painful motion with slight 
limitation of motion and swelling.  This symptomatology is 
enumerated under Diagnostic Code 5003.  The Veteran has also 
reported that his knee disability was productive of weakness, 
popping and stiffness.  While it could be argued that stiffness 
is the same as painful motion, weakness and popping of the knee 
are not contemplated under Diagnostic Code 5003.  The Board 
finds, therefore, that a 10 percent evaluation may be assigned 
for the service-connected left knee disability under Diagnostic 
Code 5259 based on the reports of left knee popping and weakness.  
Upon granting the benefit of the doubt to the Veteran, the 
removal of the semilunar cartilage in the left knee was 
productive of a symptomatic left knee which is separate and apart 
from the limitation of motion.  

In deciding the Veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App. at 126.  
See also Francisco, 7 Vet. App. at 58 (where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern).

The Board does not find evidence that the Veteran's disability 
evaluation under Diagnostic Code 5260 should be increased for any 
separate period based on the facts found during the appeal 
period.  

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture so as to render impractical the application of 
the regular rating schedule standards." 38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no showing by 
the Veteran that the service- connected disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  The Veteran underwent two knee 
surgeries during the appeal period.  The Board does not find that 
two surgeries are consistent with "frequent periods of 
hospitalization" and he has previously been granted a temporary 
total hospitalization rating.  There is no evidence that the 
service-connected left knee disability is manifested by marked 
interference with employment.  The Veteran has reported that he 
is a teacher and prolonged standing is a problem.  However, at 
the time of the most recent VA examination, it was noted that the 
left knee disability was not an impediment to the Veteran's usual 
occupation.  His symptomatology is contemplated in the currently 
assigned evaluation.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board has considered the benefit-
of-the-doubt rule; however, as the preponderance of the evidence 
is against the claim of entitlement to an increased initial 
rating for residuals of status post operative medial meniscus 
repair of the left knee other than the separate 10 percent 
evaluation assigned by this decision under Diagnostic Code 5259, 
the Board finds that such rule is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating in excess of 10 percent prior to 
April 23, 2003, and from June 1, 2003, for residuals of status 
post operative medial meniscus repair of the left knee, based on 
limitation of motion, is denied.

Entitlement to a separate 10 percent evaluation for symptomatic 
removal of semilunar cartilage of the left knee is granted, 
subject to the laws and regulations governing monetary awards.  

____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


